Citation Nr: 0410017	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  94-28 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from July to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.  In a July 2002 decision, the Board found that new and 
material evidence had been presented to reopen a claim of 
entitlement to service connection for bronchial asthma.  In May 
2003, the Board remanded the claim to the RO for additional 
development.  The matter has been returned to the Board for an 
adjudication of the claim on the merits.  


FINDING OF FACT

There is clear and unmistakable evidence that the veteran's 
bronchial asthma pre-existed his entry into service; the competent 
medical evidence of record shows that there was no increase in 
severity of the veteran's bronchial asthma during service.    


CONCLUSION OF LAW

Bronchial asthma was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's May 2003 Remand, in correspondence dated 
in June 2003, the RO advised the veteran of VA's duties under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) as well as the delegation of 
responsibility between VA and the veteran in procuring the 
information and evidence necessary to substantiate the claim, 
including which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board notes that the VCAA redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

In the June 2003 letter, in addition to advising the veteran of 
what the evidence must show to support a claim for service-
connected compensation benefits, the RO also indicated that it 
needed "new and material evidence" from the veteran in order to 
reconsider the issue.  In a September 2003 letter, the veteran's 
attorney expressed that the June 2003 letter's references to "new 
and material evidence" were confusing and did not accurately 
reflect the current status of the veteran's appeal.  To the extent 
that the June 2003 letter is construed as misleading, the Board 
notes that there was no prejudice to the veteran as he was aware 
of the delegation of responsibility between VA and the veteran in 
procuring the relevant information for his claim.  In that regard, 
the Board notes that the veteran instructed the RO to obtain 
school records and Arizona Department of Corrections records.  The 
RO complied with the request in letters dated in August 2003 and 
September 2003 to each facility identified by the veteran.    

Also pursuant to the Remand instructions, the RO afforded the 
veteran a VA examination in July 2003 and obtained a medial 
opinion on the etiology of the bronchial asthma.  The RO 
readjudicated the veteran's claim with consideration of all the 
evidence of record.  The RO issued a Supplemental Statement of the 
Case (SSOC) in December 2003 that affirmed the denial.  By a 
letter dated in December 2003, the RO provided the veteran with 
the opportunity to make any comment desired within 60 days, 
concerning the SSOC.  The veteran responded in a letter dated in 
February 2004.  Based on the foregoing, the Board finds that the 
RO complied with the Board's May 2003 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  

In so finding that the RO substantially complied with the Remand 
instructions, the Board also finds that the requirements under the 
VCAA have been met.  The Board adds that the December 2003 SSOC 
advised the veteran of the reasons and bases for the continued 
denial of the claims.  The February 1998 Statement of the Case 
provided the veteran with notice of the regulations of the 
principles relating to service connection.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Secretary of Veterans Affairs, No. 01-944 (Vet. App. Jan. 13, 
2004).  In Pelegrini, the Court held that the enhanced duty to 
notify provisions under the VCAA should be met prior to an initial 
unfavorable agency of original jurisdiction (AOJ) decision on the 
claim.  While the Court did not address whether, and if so, how 
the Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error of 
this kind may be non-prejudicial to a claimant.  In the instant 
appeal, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  The initial 
unfavorable rating decision was rendered prior to the enactment of 
the VCAA, so there could not have been compliance with the 
enhanced duty to notify provisions of the VCAA prior to the 
denial.  Nevertheless, while the notice provided to the veteran in 
June 2003 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003).  
After this notice to the veteran was provided, the case was 
reconsidered again in December 2003 and the SSOC was provided to 
the veteran.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the veteran. 

By virtue of the Board's May 2003 Remand together with earlier 
efforts by the RO to obtain all pertinent evidence, the Board 
finds that satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file have been made.  
The veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  The 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.

The service medical records show that no bronchial asthma 
condition was identified at the April 1969 pre-induction 
examination and subsequent July 1969 physical inspection.  During 
service, the veteran was seen for complaints of difficult 
breathing and wheezing.  The veteran was examined for separation 
from service in August 1969.  Examination of the lungs and chest 
showed bilateral expiratory wheezing even at rest.  Bronchial 
asthma was diagnosed.  The report of Medical Board proceedings 
noted that the veteran reported that he had had bronchial asthma 
since age ten.  The Medical Board recommended the veteran's 
separation from service for a condition that existed prior to 
service and had not been aggravated by active service.  

The July 2003 VA examination report shows that the examiner 
reviewed the claims file.  The examiner discussed relevant 
portions of the service medical records as noted above.  The 
examiner then discussed the veteran's reported pre-military 
symptoms and medical records from his teenage years.  The examiner 
correctly noted that pre-service medical records from Pima County 
General Hospital dated in 1964 showed that the veteran was seen 
for complaints of coughing and wheezing.  He was diagnosed with 
bronchitis.  In 1966, the records indicated that the veteran was 
noted to have rhonchi and wheezing bilaterally with a respiratory 
rate of 36.  In 1968, the records showed that the veteran 
complained of wheezing.  A diagnosis of mild asthma was noted.   

The examiner discussed pertinent post-service medical records that 
included VA treatment records dated in September 1973, which 
showed that the veteran complained of problematic breathing.  He 
was diagnosed with asthma.  Pulmonary function tests conducted on 
December 6, 1973 showed normal spirometry.  An April 1974 record 
indicated that no wheezes were noted on a lung examination 
conducted in connection with complaints of stomach cramps.  The 
examiner noted that numerous medical records dated in the 1970s 
related a history of asthma since the veteran's childhood.  The 
Board adds that VA treatment records dated November 1977 to 
December 1978, September 1986, June 1989 to July 1989, and 
September 1993 to April 1994, showed occasional complaints of 
asthma flare-ups and treatment thereof.  

The examiner noted that the veteran currently complained that he 
was short of breath all the time, even at rest.  His breathing 
worsened upon exertion or when he got a cold.  He reported that he 
suffered from severe asthma attacks once or twice a year.  He is 
on medications for his asthma, including inhalers.  After 
conducting a physical examination, including pulmonary function 
tests, the examiner diagnosed asthma.  

The examiner maintained that the records showed that the veteran 
clearly and unmistakably entered service with asthma.  The 
examiner's reasons for this opinion were the following:  (1) the 
premilitary medical records showed a diagnosis of and treatment 
for asthma; (2) during the August 1994 RO hearing, the veteran 
testified that he had asthma before he entered the military and he 
gave the same history at the July 2003 VA examination; (3) many 
post-military medical records referenced that the veteran had had 
asthma since he was a child; and (4) the Medical Board summary, 
which the veteran signed as being in agreement with the findings, 
stated that the asthma preexisted military service.  

The examiner maintained that there was no evidence that the 
veteran's asthma increased in severity while in the service.  The 
examiner's reasons for this opinion were the following:  (1) the 
veteran's asthma treatment (epinephrine and theophylline agents) 
before, during, and in the 1970s after military service was 
essentially the same, which indicated that the veteran's asthma 
was unchanged; (2) the veteran had normal spirometry on December 
6, 1973, several years after leaving the military, which would 
indicate that the veteran's asthma continued on an intermittent 
basis and was not aggravated by military service; (3) the military 
records in basic training related that the veteran's last asthma 
attack was "one year ago"; similarly, a 1977 post-military 
progress note indicated that his last attack was a year ago, which 
showed that there were no ongoing symptoms after leaving the 
military or that the frequency of attacks was worse after military 
service; and (4) at the time of his Medical Board evaluation, the 
veteran signed a statement that his asthma preexisted service and 
was not aggravated by his military service.  Lastly, the examiner 
noted that she knew of no medical reason why the very brief period 
of military service in which the veteran served would have 
aggravated his asthma beyond the natural progression.  

The Board finds that the July 2003 VA examiner's opinion is 
dispositive on the issues in this case as it is supported by 
clinical data and a rationale.  The medical evidence shows that 
the veteran clearly and unmistakably entered service with a 
preexisting respiratory disorder.  The medical evidence shows that 
the veteran's preexisting asthma underwent no increase in severity 
during service on the basis of manifestations of the disability 
prior to, during, and subsequent to service.  The Board notes that 
aggravation may not be conceded where the disability underwent no 
increase in severity during service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R.                        § 3.306(b)(2003).  
Accordingly, the Board finds that the evidence clearly and 
unmistakably shows that the veteran's preexisting asthma was not 
aggravated by his military service.  Therefore, service connection 
for bronchial asthma is not warranted.  


ORDER

Service connection for bronchial asthma is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



